—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered April 10, 1997, convicting him of conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the trial court committed reversible error when it instructed the jurors that a reasonable doubt was one for which a juror could provide a reason. In any event, contrary to the defendant’s contention, the court’s instruction as a whole conveyed the appropriate principle of law. The language employed properly conveyed that a reasonable doubt was a doubt for which a juror could give a reason if called upon to do so in the jury room (see, People v Robinson, 218 AD2d 673, affd 88 NY2d 1001; People v Hammond, 143 AD2d 1043). “That jurors be able to give a reason for their doubt if called upon to do so in the jury room is an appropriate instruction as a basic tenet of the jury deliberation process” (People v Rivera, 180 AD2d 560, 561; see, People v Robinson, supra; People v Thomas, 210 AD2d 10).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Sullivan, Altman and McGinity, JJ., concur.